Citation Nr: 1137091	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 6, 1976 to September 11, 1976 and in the Air Force from May 1982 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2008, the Veteran testified at a Board hearing in Washington, D.C.

In a January 2009 decision, the Board denied service connection for cold injury residuals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in a March 2010 Order, vacated the Board's January 2009 decision and remanded the matter to the Board.


FINDING OF FACT

Residuals of cold injury to the fingers, feet, and toes are attributable to service.  


CONCLUSION OF LAW

Residuals of cold injury to the fingers, feet, and toes were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed neuropathy is causally related to exposure to extremely cold temperatures, and subsequent frostbite, during his active duty in Maine while in the Air Force.  Specifically, the Veteran has reported that, while in service, he went underneath his housing unit to fix a leak and got wet while working in standing water in the crawl space; his skin apparently froze while he was repairing the leak, causing the skin on his feet to become red and blotchy with white spots.  The Veteran has reported having problems with his feet and hands staying warm since this incident.

The Veteran has denied receiving any treatment for cold injuries while in service.  At his September 2008 hearing and during VA treatment in November 2006, the Veteran reported that he did not receive any treatment for frostbite while in active service.  As noted above, the Veteran's service medical records from his period of service in the Air Force are unavailable.  Giving the Veteran the benefit of the doubt, however, the Board concedes that he was exposed to extremely cold temperatures while in service in Maine and likely suffered cold injuries as a result of this exposure.  Accordingly, because it is undisputed that the Veteran has neuropathy of the upper and lower extremities, and the Board concedes that the Veteran suffered cold injuries while in service, the Board will focus on the evidence that pertains to whether his neuropathy is related to service.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

During VA treatment in November 2006, the Veteran was diagnosed with probable peripheral neuropathy in his hands and feet; the doctor noted that this was likely related to alcoholism.

The Veteran sought VA treatment for foot pain in May 2007, reporting a history of frostbite injury to his toes that continued to give him sharp pain in the tips of his toenails.  The Veteran was referred to a VA podiatrist.  During follow-up treatment with a podiatrist in June 2007, the Veteran again reported a history of frostbite injury to his feet 22 years prior while in service and stated that he had pain in his toes ever since that had worsened over the years.  In addition to the Veteran's reported history, the physician noted that the Veteran had a history of alcoholism and stated that there was always a chance that his alcoholism was causing his neuropathy symptoms.  The physician diagnosed the Veteran with foot pain and noted a history of frostbite injury per the Veteran.  VA treatment records dated from May 2006 and June 2006 indicated that the Veteran has alcoholic liver disease with ascites and is an alcoholic.  Additionally, at a November 2006 general medical examination, the VA examiner that the Veteran began drinking alcohol in 1983 and had smoked three-quarters of a pack of cigarettes a day for the last 30 years.

In September 2007, the Veteran was afforded a VA examination.  At the outset, the examiner noted that she had reviewed the claims file, which at that time did not contain service treatment records or pertinent private treatment records.  She commented that, based on her review of the file, it was apparent that the Veteran had a long history of alcohol abuse and subsequent liver disease.  After discussing the Veteran's pertinent history, the findings of her physical examination, and the results of diagnostic studies, the examiner diagnosed the Veteran with neuropathy and provided the opinion that this condition was not caused by, or the result of, an in-service injury, such as brief hourly exposure to cold weather.  The examiner attributed the Veteran's neuropathy to his longstanding history of alcohol abuse, which she noted was so severe that the Veteran was on the liver transplant list.  Finally, the examiner noted that although the Veteran had quit using alcohol a year prior, alcohol and tobacco use can and will cause neuropathy.

In a September 2007 letter, a private physician of the Veteran, Dane J. Myers, D.P.R., J.D., reported that he had been treating the Veteran for painful feet, which he stated had been diagnosed as neuropathy.  Dr. Myers indicated that the Veteran had reported having problems with painful feet after suffering frostbite in 1985.  After discussing his treatment of the Veteran, Dr. Myers provided the opinion that the Veteran's problems with his feet and hands were due to exposure to cold weather and the subsequent frostbite he suffered in 1985.

In a February 2008 letter, Dr. Myers reported that, despite VA's determination that the Veteran's neuropathy was caused by his alcohol abuse, he still felt that, based on the Veteran's history, his neuropathy was initially caused by frostbite in 1985.  Dr. Myers noted that there was no doubt that the Veteran's alcohol abuse had increased his neuropathy symptoms; however, with the history of his problems beginning with the frostbite episode, the primary cause of his neuropathy most likely occurred in 1985.

At his September 2008 hearing, the Veteran stated that ever since the in-service incident when his skin froze, he had problems with his feet getting cold and took precautionary measures to keep them warm.  However, he stated that he did not seek treatment for his foot pain until 2007, when he saw Dr. Myers.  The Veteran also stated that the pain and discomfort from this inservice incident were not the real problem; rather, the pain and discomfort he had when his neuropathy began was the real problem, and he assumed that this was related to his drinking, based on what he had been told by doctors.

The Veteran submitted statements from three family members who indicated that the Veteran did not have cold sensitivity problems prior to service.  The Veteran's problems with alcohol usage were acknowledged, but they stated that after service, the Veteran described the frostbite situation during service and said that he could not take the cold anymore.  In addition, the Veteran complained of symptoms relative to his hands and feet which the family members also observed.  The Veteran also submitted a statement from a service buddy, M.C.P., who observed the Veteran after the frostbite incident, confirming the Veteran's account of cold exposure.  

In the JMR, the parties agreed that the Veteran should be afforded a new VA examination to obtain an opinion as to whether he has any residual disability as a result of a cold injury and the etiology of said disability.  It was noted that while the VA examination indicated that the Veteran's neuropathy was not related to in-service injury, it did not make the assessment as to whether his symptomatology of cold sensitivity and tingling in the affected areas, including the red blotchy skin, was indicative of a disability resulting from the inservice cold injury.   

However, thereafter, the Veteran submitted a comprehensive private medical opinion by another physician as well as an opinion from a VA physician.  The Board accepts that these opinions are sufficient to satisfy the directives of the JMR.  

In May 2011, the VA physician indicated that the Veteran had been her patient since 2006.  He had chronic hand and foot coldness and paresthesia.  He also had a history of frostbite injuries to the hands and feet during service, as well as alcoholism since 2003.  This physician sated that her research on the long term complications of frostbite injury included hypersensitivity to cold, increased risk of developing frostbite again, chronic paresthesia of affected areas, decreased sensation to touch and increased tendency to develop vasospasm.  She provided an opinion that the Veteran's current symptoms could be explained by frostbite injury and he should be considered for service connection benefits.  

The private opinion, provided by Jeri B. Hassman, M.D., indicated that a review of the record had been performed as well as a physical evaluation of the Veteran.  The physician reviewed and discussed all pertinent medical findings, and concluded that the Veteran suffered an episode of second stage frostbite during service.  While the frostbite was not severe enough to cause gangrene or amputation, it was severe enough to cause permanent symptoms which included extreme temperature sensitivity (especially cold sensitivity), constant numbness of the fingers and distal feet and toes, fingers and toes which were permanently cold to the touch, and blotchy discoloration and other abnormalities of the skin overlying the fingers, feet, and toes.  The physician cited to definitions and findings of the Mayo Clinic, Merck Manual, as well as other medical authorities.  The physician addressed the contrary medical opinions of record.  Significantly, the physician indicated that the Veteran had been previously found to have a "pure motor" peripheral neuropathy, which was presumed related to his alcohol abuse.  The physician noted that a sensory peripheral neuropathy will also cause numbness of the fingers and toes, like frostbite.  However, "pure motor" mostly axonal peripheral neuropathy (which had been present for less than a year according to an EMG report), does not cause cold fingers, cold feet, cold sensitivity, or a severely increased tendency to develop frostbite.  In essence, those symptoms are not due to "pure motor" mostly axonal peripheral neuropathy, but are rather due to the frostbite service incident as long-term effects.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

In this case, there are differing medical opinions, but the Board finds that the opinion of Dr. Hassman is the most probative of record.  The complete record was available to this physician and the Veteran's symptoms were most thoroughly addressed.  As indicated in the JMR, the VA opinion was incomplete.  It was unclear whether Dr. Myers had access to all of the Veteran's records, but Dr. Hassman made reference to past records.  Dr. Hassman's opinion is further supported by the opinions of the May 2011 VA examiner as well as Dr. Myers.  The physician cited to multiple medical authorities and discussed the variations of the Veteran's symptoms as compared to his diagnoses and explained why his current complaints of cold and numbness in his fingers, feet, and toes, were frostbite residuals.  The Board affords the most probative weight to Dr. Hassman's opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

In light of the foregoing, service connection is warranted for residuals of cold injury to the fingers, feet, and toes.


ORDER

Service connection for residuals of cold injury to the fingers, feet, and toes, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


